DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/470,117, filed 10/20/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0122512, filed on 09/22/2020
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (KR-20140091441-A) (see IDS) (refer to enclosed translations for citations).
Regarding claim 1,
Ryu teaches a secondary battery [001], comprising:
an electrode assembly (Fig. 1, [004]) including:
a negative electrode plate having a negative electrode tab [069],
 a positive electrode plate having a positive electrode tab [069], 
and a separator between the negative electrode plate and the positive electrode plate [046];
 a pouch accommodating the electrode assembly (Fig. 1, 120; [006])
the pouch having a sealing portion at an edge thereof that is sealed with the electrode assembly accommodated in the pouch (Fig. 1, 180; [060]);
 and a strip terminal (Fig. 1, 130, 140), including a negative electrode lead electrically connected to the negative electrode tab, a positive electrode lead electrically connected to the positive electrode tab [015-019], 
and a tab film having one end coupled to the negative electrode lead (Fig. 2, 170, 140; [043]) and another end coupled to the positive electrode lead (Fig. 2, 170, 130; [043]), 
the tab film insulating the negative electrode lead, the positive electrode lead, and the pouch from one another [005],
and including a through-hole passing therethrough between the one end and the other end (Fig. 3, 300; [061]).
Regarding claim 2,
Ryu teaches the secondary battery as claimed in claim 1 (see elements of claim 1 above), wherein a portion of the sealing portion overlies the through-hole of the tab film (Fig. 3, 180; 300).
Regarding claim 3,
Ryu teaches the secondary battery as claimed in claim 2 (see elements of claim 2 above), wherein the portion of the sealing portion is aligned along a longitudinal direction of the tab film (Fig. 3, 170-a; [060]).
Regarding claim 4,
Ryu teaches the secondary battery as claimed in claim 1 (see elements of claim 1 above), wherein the tab film is in the form of two sheets (Fig. 2, 170, top sheet and bottom sheet), which are attached to each other with the negative electrode lead and the positive electrode lead therebetween.
Regarding claim 5,
Ryu teaches the secondary battery as claimed in claim 3, wherein: the tab film has a rectangular shape (Fig. 2, 170) the tab film includes: tab support portions (Fig. 3, overlapping region of 170 and 170-a) coupled to the negative electrode lead and the positive electrode lead, and a tab connection portion connecting the tab support portions (Fig. 3, region formed by 300), and the through-hole is in the tab connection portion (Fig. 3, 300).
Regarding claim 6,
Ryu teaches the secondary battery as claimed in claim 5 (see elements of claim 5 above), wherein the through-hole: includes at least one through-hole extending along a longitudinal direction of the tab film, and has a polygonal shape (Fig. 3, 300; [059], “rectangular”).
Regarding claim 7,
Ryu teaches the secondary battery [001], comprising: 
an electrode assembly including a negative electrode plate having a negative electrode tab [069], 
a positive electrode plate having a positive electrode tab [069],
 and a separator between the negative electrode plate and the positive electrode plate [046]; 
a pouch accommodating the electrode assembly (Fig. 1, 120; [006]),
 the pouch having a sealing portion at an edge thereof and sealed in a state in which the electrode assembly is accommodated therein (Fig. 120, 180; [006, 060]);
 and a strip terminal (Fig. 1, 130, 140), including: a negative electrode lead electrically connected to the negative electrode tab, a positive electrode lead electrically connected to the positive electrode tab, [015-019] 
tab support portions coupled to the negative electrode lead and the positive electrode lead (Fig. 3, overlapping 170 and 170-a), 
and a tab connection portion connecting the tab support portions (Fig. 3, portion of 170 between tab support portions), 
the tab connection portion including a tab film having a through-hole passing through a partial area of the tab connection portion (Fig. 3, 300; [060]), 
wherein the through-hole of the tab film is on the sealing portion of the pouch [060].
Regarding claim 8,
Ryu teaches the secondary battery as claimed in claim 7 (see elements of claim 7 above), wherein a portion of the sealing portion overlies the through-hole of the tab film (see elements of claim 2 above).
Regarding claim 9,
Ryu teaches the secondary battery as claimed in claim 7 (see elements of claim 7 above), wherein the tab film is in the form of two sheets, which are attached to each other with the negative electrode lead and the positive electrode lead therebetween (see elements of claim 4 above).
Regarding claim 10,
Ryu teaches the secondary battery as claimed in claim 7 (see elements of claim 7 above), wherein the through-hole: includes at least one through-hole extending along a longitudinal direction of the tab film a polygonal shape (Fig. 3, 300; [059], “rectangular”)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728